ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_02_EN.txt. 87

DECLARATION OF JUDGE FERRARI BRAVO
[Translation]

I have voted in favour of the Advisory Opinion on the legality of
nuclear weapons given this same day (Legality of the Threat or Use of
Nuclear Weapons, I.C.J. Reports 1996, p. 226) because I think it is
incumbent upon the International Court of Justice to spare no pains to
answer, to the best of its ability, the questions put to it by such principal
organs of the United Nations as are entitled to seise the Court, particu-
larly when such an answer may increase the likelihood of resolving a
deadlock which, in the present case, has been perpetuated for over 50
years, casting a sombre, threatening shadow over the whole of mankind.

The Court, functioning as the principal judicial organ of the United
Nations (Article 92 of the Charter), was set up to do just that — among
other things — and does not have to ask itself whether its reply, given to
the best of its ability, can contribute to the development of the situation.
Neither does it have to justify itself if that reply is less than exhaustive.
I accordingly subscribe fully to the reasons given in support of the
Court’s decision to allow the question put by the General Assembly.

In that regard, it is however necessary to point out that the matter
appears in a quite different light when the Court is seised by a specialized
agency of the United Nations, whose competence to make application to
the Court is, for reasons of principle, clearly defined. I accordingly also
voted in favour of the present Opinion whereby the Court decided not to
answer the question put to it by the World Health Organization, and
consider my conduct to have been consistent. The Court is the principal
judicial organ of the United Nations, but it is not the judicial organ of
other international bodies whose right to seise the Court needs to be care-
fully restricted if the intention is to maintain a correct division of com-
petences — and hence of effectiveness — among the international organi-
zations, in a bid to prevent those political functions that the logic of the
system has entrusted only to the United Nations from being usurped by
other organizations which, to say the least, have neither the competence
nor the structure to assume them.

(Signed) L. FERRARI BRAVO.

25
